Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 10, 13-14, and 17 are amended. Claims 6-7, 12, and 15-16 are cancelled. Currently claims 1-5, 8-11, 13-14, and 17 are under review.

Allowable Subject Matter
Claims 1-5, 8-11, 13-14, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art teaches a method such that the set values comprises indexes of involutions of 2, wherein calculating the X-axis point values comprises calculating an Nth involution value, which is a value of the involution of 2 having an Nth set value as an index, by an operation of shift by the Nth set value, which is a last set value, and calculating an Nth X-axis point value, which is a maximum X-axis point value, by subtracting the Nth involution value from a highest brightness value of a pixel including all the base limitations, nor does the prior art teach an image data processing device comprises: a shift operation circuit to calculate values of involutions of 2 having the N set values as indexes by shift operations; a subtraction circuit to calculate an Nth X-axis point value, which is a maximum X- axis point value, by subtracting an Nth involution value, which is a value of involution of 2 having an Nth set value (a last set value among the N set values) as an index, from a highest  brightness value of a pixel and to calculate an N-1th X-axis point value by subtracting an N- 1th involution value from the Nth X-axis point value; and a data interpolation circuit to generate the first reference curve by matching the X-axis point values with the first Y-axis point values and calculating values between the X-axis point values and to generate the second reference curve by matching the X-axis point values with the second Y-axis point values and calculating values between the X-axis point values including all the base limitations, nor does the prior art teach an image data processing device wherein the input pixel brightness values comprise R greyscale values, which are greyscale values of red (R) sub-pixels, G greyscale values, which are greyscale values of green (G) sub-pixels, and B greyscale values, which are greyscale values of blue (B) sub-pixels and the representative brightness value calculating circuit calculates a weighted average brightness value by dividing a maximum value, among a first square sum value obtained by summing up square values of the R greyscale values, a second square sum value obtained by summing up square values of the G greyscale values, and a third square sum value obtained by summing up square values of the B greyscale values, by a maximum value among a first sum value obtained by summing up the R greyscale values, a second sum value obtained by summing up the G greyscale values, and a third sum value obtained by summing up the B greyscale values including all the base limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA V Bocar whose telephone number is (571)272-0955. The examiner can normally be reached Monday - Friday 8:30am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr A Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNA V Bocar/Examiner, Art Unit 2621                                                                                                                                                                                                        

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621